                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Margaret Kris

    v.                               Civil No. 18-cv-566-LM
                                     Opinion No. 2019 DNH 164
Dusseault Family Revocable
Trust of 2017 et al.


                               O R D E R

    Plaintiff Margaret Kris, proceeding pro se, sues

defendants, Dusseault Family Revocable Trust of 2017, Frances

Dusseault, and Charlene Dusseault, for claims arising out of an

eviction proceeding Kris contends defendants undertook in

retaliation for her complaints to the local public housing

authority.   After the magistrate judge’s preliminary review of

Kris’s suit, the court dismissed all but one of her claims.

Defendants move to dismiss Kris’s remaining claim.    Doc. no. 15.

Kris objects.   Doc. no. 19.   For the following reasons, the

court denies defendants’ motion to dismiss.



                        STANDARD OF REVIEW

    Under Rule 12(b)(6), the court must accept the factual

allegations in the complaint as true, draw all reasonable

inferences from those facts in the plaintiff’s favor, and

“determine whether the factual allegations in the plaintiff’s
complaint set forth a plausible claim upon which relief may be

granted.”   Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71, 75

(1st Cir. 2014) (internal quotation marks omitted).    A claim is

facially plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”    Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).



                             BACKGROUND

    Kris lives with several physical and mental health

conditions.    She is hearing impaired in one ear, has a breathing

problem (COPD), and suffers from post-traumatic stress disorder

and anxiety.    To assist her, she previously had a “support” cat.

During all relevant times, Kris’s sole source of income was

Social Security Disability Insurance (“SSDI”).

    Kris was a tenant in an apartment in Manchester, owned by

the Dusseault Family Revocable Trust of 2017 (“Dusseault

Trust”), from September 2017 until her eviction in July 2018.

Though the Dusseault Trust owns the apartment complex, Frances

Dusseault acted as the landlord of the property.    The Manchester

Housing and Redevelopment Authority (“MHRA”) subsidized Kris’s

rent under the U.S. Department of Housing and Urban Development

(“HUD”) Section 8 program.



                                  2
     While Kris resided at the Manchester apartment, she made

multiple complaints about her landlord to the MHRA.      On October

5, 2017, Kris reported to the MHRA that she believed her

building needed bedbug extermination and that she was concerned

that such extermination would aggravate her breathing issues and

negatively impact her support animal.   Doc. no. 1-1 at 38.        On

December 11, 2017, she wrote a letter to the MHRA about

maintenance issues at her apartment, inadequate snow removal,

and the behavior of other tenants.    Id. at 39.     On January 4,

2018, Kris wrote another letter to the MHRA complaining that,

due to her hearing impairment, the landlord had given her

inadequate notice of the need to move her car for snow removal

by having the snowplow honk.    Id. at 45.

    At some point in January 2018, Frances and Charlene

Dusseault came to Kris’s apartment to “admonish” her for

reporting them to the MHRA.    Doc. no. 1-2 at 35.    The Dusseaults

“verbally assault[ed]” Kris, and Frances dug her fingernails

into Kris’s arm and then pushed Kris’s arm away.      Id.   Kris

asked the Dusseaults to leave her apartment and reported the

incident to the Manchester Police Department.      Id. at 33.   After

this incident, the landlord did not respond to any of Kris’s

complaints about maintenance issues at the apartment.       Doc. no.

1-1 at 31, 40.



                                  3
    In February 2018, Kris began withholding rent due to the

landlord’s failure to respond to her requests for repairs.     Soon

thereafter, on March 2, the Dusseault Trust’s attorney, Sean

Curran, filed a state court proceeding to evict Kris.    See

Dusseault Family Rev. Tr. Of 2017 v. Kris, No. 456-2018-LT-00234

(9th Cir. Dist. Div., Manchester).    After a hearing in the

eviction proceeding on March 28, the Manchester District Court

entered judgment for the Dusseault Trust.

    Kris then filed a Fair Housing Act Discrimination Complaint

with HUD.   Doc. no. 1-1 at 17.   In the complaint, Kris checked

boxes to indicate that she believed she had been discriminated

against on the basis of her mental and physical handicaps, and

specifically mentioned her hearing impairment.    She claimed that

she was evicted because she withheld rent for repairs, that her

landlord verbally and physically assaulted her, and that the

landlord failed to respond to her requests to maintain the

property.

    Kris also appealed her eviction judgment to the New

Hampshire Supreme Court.   But that Court declined to accept her

discretionary appeal.   See Dussealt Family Revocable Trust of

2017 v. Margaret Kris, No. 2018-0215 (N.H. Jun. 13, 2018); doc.

no. 1-1 at 10.   Consequently, the Manchester District Court

issued a writ of possession to the landlord.



                                  4
     Kris filed this action on June 20, 2018 along with her

first motion for preliminary injunctive relief.    Doc. nos. 1 &

2.   On July 11, 2018, Kris returned to the Manchester apartment

in an attempt to collect her belongings.    After entering the

property despite the posting of a sheriff’s sticker, Kris was

arrested for criminal trespass, resisting arrest, and disturbing

the peace.    She spent the night at the Hillsborough County

Department of Corrections, where she claims she was physically

assaulted by corrections officers and denied medical care.       On

July 13, 2018, Kris filed a motion for a temporary restraining

order requesting relief for how she was treated while in jail.

Doc. no. 4.   She also claimed that she has not received her

security deposit back from her landlord nor has it been applied

towards her outstanding rent.    Id. at 8-9.

     This court referred Kris’s complaint and two requests for

preliminary relief to the magistrate judge for a report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).    The

magistrate judge issued a report and recommendation on August 6,

2018 (“August 2018 R&R”).    The August 2018 R&R characterized

Kris’s pleadings as asserting five claims: (1) HUD failed to

execute certain duties under the Fair Housing Act (“FHA”); (2)

the Dusseaults and Attorney Sean Curran violated Kris’s rights

under the FHA and the Americans with Disabilities Act; (3)

biased state court judges violated Kris’s due process rights

                                  5
during the eviction proceedings; (4) the Manchester Police

Department subjected Kris to excessive force and denied her

medical attention in violation of her federal constitutional

rights; and (5) the Manchester Police Department subjected Kris

to excessive force and denied her access to grievances and a

Bible in violation of her federal constitutional rights.     See

doc. no. 6 at 7-8.   Claims 1 and 2 have additional subparts

based on specific factual allegations.    Id.   After conducting a

preliminary review of Kris’s claims, the magistrate judge

recommended that this court dismiss claims 1, 3, 4, and 5 in

their entirety, and all but one subpart of claim 2.    Id. at 25.

The magistrate judge also recommended that this court deny

Kris’s two motions for preliminary injunctive relief and dismiss

Attorney Sean Curran and HUD as defendants.     Id.

    On September 11, 2018, Kris filed a response to the August

2018 R&R.   Doc. no. 8.   This court then issued an order

approving the August 2018 R&R in part.   The court approved the

August 2018 R&R insofar as it recommended denying without

prejudice Kris’s motion for a temporary restraining order (doc.

no. 4) and motion for preliminary injunction (doc. no. 2).     The

court then referred Kris’s response to the August 2018 R&R (doc.

no. 8) to the magistrate judge to consider whether any of the

allegations in Kris’s response affected the magistrate judge’s

recommended disposition of Kris’s claims.

                                 6
    On July 12, 2019, the magistrate judge issued a

supplemental report and recommendation (“July 2019 R&R”).      The

July 2019 R&R thoroughly reassessed Kris’s claims in light of

the information Kris provided the court following the August

2018 R&R.   Nevertheless, the July 2019 R&R reached the same

conclusion as the August 2018 R&R regarding disposition of

Kris’s claims: it recommended that claims 1, 3, 4 and 5 be

dismissed in their entirety, and that all but one subpart of

claim 2 be dismissed.    Doc. no. 23 at 21.   The July 2019 R&R

also recommended that the court dismiss Sean Curran and HUD as

defendants.   On September 6, 2019, this court approved the July

2019 R&R.   Doc. no. 31.   Now before the court is defendants’

motion to dismiss Kris’s only surviving claim: retaliation under

the FHA.



                             DISCUSSION

    Kris alleges that, after learning that she had complained

to the MHRA and HUD, defendants retaliated against her for that

conduct.    Specifically, she contends that the retaliation

included: (1) Charlene and Frances Dusseault’s verbal assault of

Kris at her apartment and Frances’s physical assault of Kris;

(2) the landlord’s failure to respond to Kris’s complaints about

maintenance and other issues at the apartment complex; (3) the



                                  7
landlord’s eviction of Kris; and (4) the landlord’s failure to

return Kris’s security deposit.

    Kris’s claim of retaliation under the FHA arises under 42

U.S.C § 3617, which makes it unlawful to “coerce, intimidate,

threaten, or interfere with any person in the exercise or

enjoyment of, or on account of his having exercised or enjoyed

. . . any right granted or protected by section 3603, 3604,

3605, or 3606 of” the FHA.   42 U.S.C. § 3617.    This statute

“safeguards members of the protected class from coercion,

intimidation, threats, or interference in the exercise or

enjoyment of their Fair Housing Act rights.”     Frazier v.

Rominger, 27 F.3d 828, 833 (2d Cir. 1994).

    Consistent with other district courts in the First Circuit,

this court previously applied a four-factor test for

establishing an FHA retaliation claim that requires proof of

intentional discrimination based on a plaintiff’s membership in

a protected class.   See Lath v. Oak Brook Condo. Owner’s Ass’n,

Civ. No. 16-cv-463-LM, 2017 WL 1051001, at *6-7 (D.N.H. Mar. 20,

2017) (stating that, to prove FHA retaliation claim, plaintiff

must show that: (1) she is a member of an FHA-protected class;

(2) she exercised a right protected by §§ 3603-06 of the FHA;

(3) the defendant’s conduct was at least partially motivated by

intentional discrimination; and (4) the defendant’s conduct

constituted coercion, intimidation, threatening, or interference

                                  8
with plaintiff on account of plaintiff’s exercise of a right

protected by the FHA); see also Barrow v. Barrow, Civ. No. 16-

11493-FDS, 2016 WL 6996996, at *6 (D. Mass. Nov. 29, 2016)

(applying same test); S. Middlesex Opportunity Council, Inc. v.

Town of Framingham, 752 F. Supp. 2d 85, 95 (D. Mass. 2010)

(same).   Defendants rely upon the test used in Lath.      They argue

that Kris’s claim cannot survive a motion to dismiss because she

has not alleged any facts showing that defendants’ retaliatory

conduct was motivated in part by discrimination on the basis of

her handicap.   See doc. no. 15 at 9-10.

    While defendants’ reliance on Lath is understandable, as it

appears to require a plaintiff alleging FHA retaliation to show

discriminatory animus, a close reading of Lath reveals the

limits of its holding on that issue.      In Lath, the court

signaled to the plaintiff that it may require him to plead facts

sufficient to show that the retaliatory conduct was “at least

partially motivated by intentional discrimination” and ordered

him to “show cause” why he should not be so required.       Lath,

2017 WL 1051001, at *7.   In response, plaintiff’s filing did not

address this issue and the court dismissed plaintiff’s

retaliation claims as a result.       See Lath v. Oak Brook Condo.

Owner’s Ass’n, Civ. No. 16-cv-463-LM, 2017 WL 1294449, at *1

(D.N.H. Apr. 3, 2017).



                                  9
    But to be crystal clear: to the extent Lath can be read as

holding that a plaintiff alleging an FHA retaliation claim must

prove discriminatory animus, that holding is incorrect.    A

majority of courts apply a standard to FHA retaliation claims

that does not require proof of intentional discrimination based

on the plaintiff’s membership in an FHA-protected class.       See

Wetzel v. Glen St. Andrew Living Cmty., LLC, 901 F.3d 856, 868

(7th Cir. 2018); Hall v. Greystar Mgmt. Servs., L.P., 637 F.

App’x 93, 98 (4th Cir. 2016); Newell v. Heritage Senior Living,

LLC, 673 F. App’x 227, 231 (3d Cir. 2016); Philippeaux v.

Apartment Inv. & Mgmt. Co., 598 F. App’x 640, 644 (11th Cir.

2015); Reg’l Econ. Cmty. Action Program, Inc. v. City of

Middletown, 294 F.3d 35, 54 (2d Cir. 2002), superseded by

statute on other grounds as recognized in Jackson v. New York

City Dep’t of Educ., 768 F. App’x 16, 17 (2d Cir. 2019); Walker

v. City of Lakewood, 272 F.3d 1114, 1128 (9th Cir. 2001).      These

courts require proof that: (1) plaintiff engaged in protected

activity; (2) plaintiff suffered an adverse action; and (3)

there was a causal link between the two.   See, e.g., Wetzel, 901

F.3d at 868; see also Hall, 637 F. App’x at 98 (requiring proof

of additional element that defendant was aware of plaintiff’s

protected activity); Regional Economic Cmty. Action Program, 294

F.3d at 54 (same).



                               10
    As the Seventh Circuit explained:

    [I]f [the court] were to read the FHA’s anti-
    retaliation provision to require that a plaintiff
    allege discriminatory animus, it would be an anomaly.

Wetzel, 901 F.3d at 868.    This is so, as the Seventh Circuit

explained, because courts have not construed other anti-

retaliation provisions in similar statutes to require proof of

discriminatory animus.     See id.

    This is indeed true in the First Circuit.    To prove

retaliation under Title VII, the Age Discrimination in

Employment Act (“ADEA”), the Americans with Disabilities Act

(“ADA”), and the Rehabilitation Act, a plaintiff must show that:

(1) she engaged in protected conduct, (2) defendant subjected

her to adverse action, and (3) a causal connection existed

between the two.   Rivera-Rivera v. Medina & Medina, Inc., 898

F.3d 77, 94 (1st Cir. 2018) (Title VII and ADEA); D.B. ex rel.

Elizabeth B. v. Esposito, 675 F.3d 26, 41 (1st Cir. 2012) (ADA

and Rehabilitation Act).    Proof of membership in a protected

class and proof of intentional discrimination are not required

under these anti-retaliation provisions because their purpose is

to provide protection “not because of who people are, but

because of what they do.”    Wetzel, 901 F.3d at 868; see also

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 63

(2006) (contrasting anti-discrimination provision of Title VII,

which “seeks to prevent injury to individuals based on who they

                                     11
are, i.e., their status” with its anti-retaliation provision,

which “seeks to prevent harm to individuals based on what they

do, i.e., their conduct”).

     This court agrees with the Seventh Circuit that the FHA’s

anti-retaliation provision should be construed in the same

manner as anti-retaliation provisions in other anti-

discrimination statues.    See Wetzel, 901 F.3d at 868; see also

Hall, 637 F. App’x at 98 (observing that Title VII and FHA

“employ similar language” and “are part of a coordinated scheme

of federal civil rights laws enacted to end discrimination”

(internal quotation marks omitted)).     This court will therefore

require proof of the following elements to establish an FHA

retaliation claim: (1) plaintiff engaged in protected activity;

(2) defendant subjected plaintiff to an adverse action; and (3)

there was a causal connection between the protected conduct and

the adverse action.   See Rivera-Rivera, 898 F.3d at 94;

Esposito, 675 F.3d at 41.    The court now turns to applying this

test to the facts of this case.


I.   Protected Activity

     First, Kris must allege that she engaged in “protected

activity” under the FHA.     To show that she engaged in protected

activity, a plaintiff must allege that she took action “to

protest or oppose statutorily prohibited discrimination.”


                                  12
Miller v. Bd. of Managers of Whispering Pines at Colonial Woods

Condo. II, 457 F. Supp. 2d 126, 131 (E.D.N.Y. 2006) (internal

quotation marks omitted); see also Fantini v. Salem State Coll.,

557 F.3d 22, 32 (1st Cir. 2009) (stating same definition of

“protected activity” under retaliation provision of Title VII).

A plaintiff does not have to establish that the conditions or

actions she protested or opposed actually constituted

discrimination under the FHA, but only that she had a “good

faith, reasonable belief” that the defendant’s acts or practices

violated the FHA.   See Broome v. Biondi, 17 F. Supp. 2d 211, 219

(S.D.N.Y. 1997); Fantini, 557 F.3d at 32 (applying this standard

to Title VII retaliation claim).

    Under the FHA, “protected activity” includes a plaintiff’s

request for a reasonable accommodation.   See Wilson v. Wilder

Balter Partners, Inc., No. 13-CV-2595 KMK, 2015 WL 685194, at

*12 (S.D.N.Y. Feb. 17, 2015); see also 42 U.S.C. § 3604(f)(3)(B)

(making it unlawful to refuse to make reasonable accommodations

in the rules, policies, practices, or services related to a

dwelling in order to afford a handicapped person an equal

opportunity for enjoyment).   Protected activity also includes

the filing of complaints with federal or local housing

authorities, or even less formal means of protest, so long as

the complaint is related to unlawful discrimination.    See

Wilson, 2015 WL 685194, at *12; see also 24 C.F.R. §

                                13
100.400(c)(6) (interpreting § 3617 as prohibiting retaliation

against any person “because that person reported a

discriminatory housing practice to a housing provider or other

authority”).    For example, a HUD complaint alleging religious

discrimination against the plaintiff by the property manager and

a failure to accommodate plaintiff’s disability is “protected

activity.”     See Lloyd v. Presby’s Inspired Life, 251 F. Supp. 3d

891, 896, 904 (E.D. Pa. 2017).     But complaints to HUD or the

local housing authority about general conditions of the

apartment or mismanagement of the apartment complex are not.

See Riley v. City of Kokomo, 909 F.3d 182, 192 (7th Cir. 2018);

Williams v. New York City Hous. Auth., No. 07CIV7587RJS, 2009 WL

804137, at *8 (S.D.N.Y. Mar. 26, 2009), aff’d, 408 F. App’x 389

(2d Cir. 2010).

     Here, Kris’s alleged protected activity is her numerous

complaints to the MHRA and HUD.     The court focuses its analysis

on Kris’s January 4, 2018 letter to the MHRA.1    That letter

complained that, due to Kris’s hearing impairment, the landlord

was providing her with inadequate notice of the need to move her

car for snow removal.    Doc. no. 1-1 at 45.   She stated that the


     1 Kris alleges that she sent multiple other letters to the
MHRA. However, many of these letters would not qualify as
protected activity under the FHA. See, e.g., doc. no. 1-1 at 39
(December 2017 letter to MHRA complaining about maintenance
issues at the apartment and behavior of other tenants); see
Riley, 909 F.3d at 192; Williams, 2009 WL 804137, at *8.

                                  14
landlord’s “notice” of the need to move her car was to have the

snowplow honk its horn, which was insufficient because she is

deaf in her left ear.     Favorably construed, Kris’s letter

protests the landlord’s discrimination against her in the

provision of services related to her apartment on the basis of

her handicap.    See 42 U.S.C. § 3604(f)(2) (prohibiting

discrimination against person in provision of services in

connection with dwelling on basis of handicap).       Kris’s January

4 letter to the MHRA therefore constitutes protected activity

under the FHA.



II.   Adverse Action

      Second, plaintiff must allege that defendants subjected her

to an “adverse action.”     Under the FHA, the “adverse action”

must be in the form of “coercion, intimidation, threats, or

interference.”   Walker, 272 F.3d at 1128 (internal quotation

marks and brackets omitted).    To “coerce” means to “compel to an

act or choice by force, threat, or other pressure.”       Id. at 1129

(internal quotation marks omitted).

      Kris alleges that at some point in January 2018, following

her January 4 letter, the Dusseaults visited her apartment and

were “angry because [she] reported them to the housing

authority.”   Doc. no. 1-2 at 35.      Kris further alleges that the

Dusseaults verbally assaulted her and that Frances “dug her

                                  15
nails into [Kris’s] arm and pushed it out of the way.”     Id.

Construed favorably, this alleged conduct was designed to

compel, or put pressure on, Kris to refrain from filing further

reports with the MHRA.   These facts are sufficient to allege an

“adverse action” under the FHA.    See Lloyd, 251 F. Supp. 3d at

905 (considering increased vandalism of plaintiff’s property an

“adverse action”).

    Additionally, Kris alleges that her eviction was

retaliatory.   Initiation of eviction proceedings is widely

considered an “adverse action” under the FHA.    See, e.g., Byrd

v. Grove St. Mgmt. Corp., No. 6:16-CV-6017(MAT), 2018 WL

3110219, at *3 (W.D.N.Y. June 25, 2018) (citing cases in support

of proposition that “[c]ourts in this Circuit and elsewhere have

found that an eviction proceeding can constitute an adverse

action under Section 3617”); DeSouza v. Park W. Apartments,

Inc., No. 3:15-CV-01668 (MPS), 2018 WL 2990099, at *11 (D. Conn.

June 14, 2018) (finding that initiation of eviction proceedings

against plaintiff constituted an “adverse action” and collecting

cases in support).   Thus, Kris has alleged sufficient facts to

establish that defendants subjected her to an adverse action.


III. Causal Connection

    Finally, to set out a claim of retaliation under the FHA, a

plaintiff must allege enough facts to establish a causal


                                  16
connection between plaintiff’s protected activity and

defendant’s adverse action.     See Wetzel, 901 F.3d at 868.    A

plaintiff may show this connection directly with evidence of

defendant’s retaliatory motive, such as a statement indicating

defendant’s retaliatory motive for taking the adverse action.

See DeSouza, 2018 WL 2990099, at *12.    Or, a plaintiff may

illustrate this connection more indirectly by “showing that the

protected activity was closely followed in time by the adverse

action.”   Id. (internal quotation marks omitted); see also

Sanchez-Rodriguez v. AT & T Mobility Puerto Rico, Inc., 673 F.3d

1, 15 (1st Cir. 2012) (stating, in Title VII context, that

“[v]ery close temporal proximity between protected activity and

an adverse employment action can satisfy a plaintiff’s burden of

showing causal connection” (internal quotation marks omitted)).

    Kris has alleged facts supporting both types of proof of a

causal connection.    She alleges that shortly after she sent her

January 4 letter to the MHRA, the Dusseaults subjected her to

the adverse action of verbally assaulting her and engaging her

in unwanted physical contact.    She further alleges that the

Dusseaults’ visit to her apartment was because they were “angry”

she “reported them to the housing authority” and that, during

the visit, they “admonish[ed]” her for making those reports.

Doc. no. 1-2 at 35.   Although Kris does not directly allege that

the Dusseaults made a statement evidencing their retaliatory

                                  17
motive, her allegations give rise to the inference that they did

so.

      Further, both the Dusseaults’ visit to Kris’s apartment and

the initiation of eviction proceedings against her occurred

close in time to her January 4 letter.   Kris sent her letter,

which constitutes protected activity, to the MHRA on January 4,

2018.    The Dusseaults visited her apartment and engaged in

adverse action shortly thereafter—at some point in January 2018.

And defendants’ initiation of eviction proceedings occurred only

two months after the January 4 letter, on March 2, 2018.   Doc.

no. 1-2 at 26-29.   A period of one or two months between Kris’s

protected activity and defendants’ adverse action is close

enough to suggest a causal connection at the motion to dismiss

stage.   See DeSouza, 2018 WL 2990099, at *12 (finding sufficient

evidence of causation when defendants initiated eviction

proceedings about one month after receiving notice of

plaintiff’s HUD complaint); see also Sanchez-Rodriguez, 673 F.3d

at 15 (finding three month proximity of protected activity and

adverse action sufficient to suggest causation in Title VII

claim); cf. Lloyd, 251 F. Supp. 3d at 906 (finding fourteen-

month time period between protected activity and adverse action

insufficient to create inference of causation).    Thus, Kris has

alleged enough facts to show a causal connection between her

protected activity and defendants’ adverse actions.

                                 18
      In sum, Kris has alleged sufficient facts for her FHA

retaliation claim to survive a motion to dismiss.   To the extent

Kris’s retaliation claim is based on protected activity other

than that discussed above (e.g., her other letters to the MHRA,

complaints to HUD, or reports to police) and other adverse

actions (e.g., the landlord’s failure to make repairs and return

her security deposit), the court need not address those factual

bases for her claim at this stage of the case.   The parties

should more fully address all the factual underpinnings of

Kris’s FHA retaliation claim at the summary judgment phase.



                            CONCLUSION

      For the foregoing reasons, the court denies defendants’

motion to dismiss (doc. no. 15).

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge



September 24, 2019

cc:   Margaret Kris, pro se
      Brian C. Shaughnessy, Esq.




                                   19
